Citation Nr: 1741010	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-47 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

What initial evaluation is warranted for migraine headaches? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1971 to August 1972, and on active duty from April 1989 to September 2008.  
 
This case comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In September 2011, the Veteran testified at a Board hearing before the undersigned.

In October 2013, the Board granted entitlement to a 30 percent rating for migraine headaches prior to April 12, 2010.  The issue of entitlement to a rating higher than 30 percent since April 12, 2010 was remanded for further development.  The appellant appealed the October 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 order, the Court granted the parties' Joint Motion to Vacate and Remand the Board's decision regarding the claim of entitlement to a rating higher than 30 percent for migraine headaches prior to April 12, 2010.

In September 2014, the Board denied the claim for a rating higher than 30 percent for migraine headaches for all pertinent appeal periods.  The appellant appealed the Board's decision to the Court.  In a March 2015 order, the Court granted a Joint Motion to Vacate and Remand the Board's decision for readjudication consistent with the directives contained therein.  In June 2015, the Board again denied the claim for a rating higher than 30 percent for migraine headaches, and the case was again subject to a Joint Motion for Remand of the Board's decision in July 2016.  The case was then remanded for further development in October 2016.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor he suffers from headaches which are frequently completely prostrating and prolonged and are capable of producing severe economic inadaptability.

CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for migraine headaches has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.20, 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran claims that his migraine headaches warrant an initial rating higher than 30 percent.  In a March 2009 rating decision, the Veteran was granted entitlement to service connection and a noncompensable rating for daily rebound headaches, effective September 2008.  In October 2013, the Board increased the initial evaluation to 30 percent prior to April 12, 2010, and in an October 2013 rating decision, the evaluation for migraine headaches was increased to 30 percent for the entire appeal period.

The Veteran reported in April 2008 that he had problems with tension headaches for the prior 15 years.  He rated his pain at a level eight and stated that his headaches occurred about five times a month.  At times, his headaches reportedly caused great pressure above his eyes.  In March 2009, the Veteran's wife expressed that the appellant's headaches had progressively worsened since his retirement from service.  She maintained that he took migraine medication which assisted with pain reduction, but now his medications offer little relief.  According to his wife, the Veteran experienced severe headaches that lasted three to four hours about twice a week.  He had nausea and an aversion to light.

During his October 2009 Decision Review Officer hearing, the Veteran reported that he did not miss work because of his headaches but rather at times he had to stop working, turn off the light in his cubicle, and get in the prone position.  During his September 2011 Board hearing, the Veteran stated that he experienced between four to six severe headaches monthly which consisted of a flash of light.  According to the Veteran, he had prostrating or completely incapacitating attacks several times a month.

Disability ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate evaluations may be assigned for separate periods of time based on the facts found through the assignment of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

After resolving reasonable doubt in the Veteran's favor, the Board finds that his migraine headaches have been productive of severe economic inadaptability, and a 50 percent rating is assigned for the entire period on appeal.

The Veteran's medical records show complaints of frequent headaches which affected his visual acuity and field of vision, caused severe pain, and required him to lie down and turn off the lights.  He has been diagnosed with migraines with aura and been prescribed medication to attempt to lessen their frequency.  The headaches were usually described as lasting up to two hours at a time.

During a November 2013 VA examination, the Veteran reported having migraine headaches anywhere from four to five times a month up to two times a week.  The Veteran reported working full time as a logistics manager, and that his migraines occurred mostly while at work.  He stated that his migraines start with an aura of flashing lights to both eyes with tunnel vision.  He would then take medication; lay his head down at his desk, and the migraine would resolve in 35 to 40 minutes.  The examiner opined that the Veteran did not have characteristic prostrating attacks of migraine headache pain and that his headache disorder did not impact his ability to work.

While the Board found in a June 2015 decision, on the basis of the November 2013 VA examination and the other evidence of record, that the Veteran's migraine headaches were not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, this decision was vacated by the Court in July 2016.  The Court found that the Board had failed to explain why the Veteran's frequent migraines at work, which required him to stop working and lie down for a time, would not constitute "missing work," and indicated that it was not necessary for the amount of missed work to be the majority of the time in order to still constitute "economic inadaptability."

The Board remanded the issue in October 2016 in order to obtain more evidence, including a new VA opinion, regarding the economic inadaptability caused by the Veteran's headaches.  The Veteran attended a VA examination with a nurse practitioner in December 2016, at which he reported having headaches three times a week which lasted for an hour and required laying his head on his desk and turning off the lights.  The examiner stated that the Veteran did "not have any economic effects related to headaches," because he was able to take breaks at work, and he had not lost any time from work because of the headaches.

A social and industrial survey was then obtained in June 2017 from a physician who was the chief of occupational medicine at a VA Medical Center.  The examiner discussed the Veteran's medical history in detail, and wrote that he was currently working as a logistics manager for a federal agency.  He stated that the Veteran had been suffering with frequent prostrating headaches since September 2008, and that while it had not caused him severe economic inadaptability, this was only because he had a supervisor who allowed him to have a flexible schedule and allowed for "abortive measures" to be taken out of the workday to help avoid headaches.  He wrote that if the Veteran was to have worked in the general workforce, other than in his current setting at his federal agency, "he would have dealt with attendance and disciplinary issues.  It would have been likely that he would not have been able to maintain Substantial Gainful Activity."

Based on the opinion of the June 2017 examiner, and after resolving reasonable doubt in the appellant's favor, the Board concludes that his migraine headaches are capable of producing severe economic inadaptability.  While the appellant was able to remain successfully employed, he nevertheless did miss periods of work, and a competent medical professional found that in the general workforce, the Veteran would have been unable to maintain substantial gainful activity, indicating that his headaches were of such severity that they were capable of causing severe economic inadaptability.  See Pierce, 18 Vet. App. at 446-47.  

The 50 percent rating now assigned is the highest available rating for headaches.  Id.  The Board finds that there are no other Diagnostic Codes that are applicable for rating the Veteran's disability that would allow for a higher rating, and the Veteran has not indicated that he has additional symptomatology that is not encompassed by the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In sum, the Board finds that a rating of 50 percent, but no higher, for migraine headaches may be assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine and applied it as appropriate; however, as the preponderance of the evidence is against assignment of any higher rating than that now assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Lastly, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

Entitlement to a 50 percent rating, but no higher, for migraine headaches is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


